United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-555
Issued: October 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On January 13, 2012 appellant filed a timely appeal from a July 21, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Because more than 180 days elapsed from the most recent merit decision dated
March 9, 2011 to the filing of this appeal, the Board lacks jurisdiction to review the merits of this
case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. §§ 8101-8193.

On appeal, appellant submitted new evidence as well as evidence previously of record. The Board cannot
consider evidence that was not before OWCP at the time of the final decision. See 20 C.F.R. § 501.2(c)(1); J.T., 59
ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54
ECAB 373 (2003).

FACTUAL HISTORY
On January 16, 1997 appellant, then a 29-year-old regular carrier, filed a traumatic injury
claim alleging that on January 15, 1997 she was stopped at a stop sign when her postal vehicle
was rear-ended by a private vehicle. OWCP accepted the claim for cervical strain and paid
appropriate benefits. Appellant returned to a modified work assignment for eight hours a day.
On December 3, 2010 appellant filed a Form CA-7 claiming wage loss for the period
June 28 to November 15, 2010. In a December 17, 2010 letter, OWCP noting that the specific
hours of her limited-duty assignment were withdrawn effective June 28, 2010 as part of the
National Reassessment Process (NRP) requested that she provide all current medical evidence
including that which determined her work capability/restrictions. Appellant was afforded 30
days to provide the requested information.
In response, OWCP received medical reports from Dr. Rita N. Oganwu, a Board-certified
internist. These included a January 16, 2011 duty status report and a February 11, 2011 report in
which Dr. Oganwu noted that appellant was evaluated after her neck and back injury at work in
1997 and was seen by a rheumatologist, who assessed her frame as small and, thus, is unable to
lift, pull, push weights over 10 pounds on a continuous basis. Dr. Oganwu also noted that
appellant’s last x-rays were negative.
By decision dated March 9, 2011, OWCP denied appellant’s claim for compensation
effective June 28, 2010. It found that the evidence of record failed to support disability during
the period claimed as there was no medical report from her treating physician based on objective
findings supporting the current need for work restrictions related to her original work injury of
November 15, 1997.
On July 9, 2011 appellant requested reconsideration of the March 9, 2011 decision.
Evidence submitted included a July 2, 1997 physical therapist report, a July 6, 1998 report of a
magnetic resonance imaging (MRI) scan of the cervical spine and a June 27, 2011 report from
Dr. Oganwu, which noted appellant has documented cervical radiculopathy on July 6, 1998 MRI
scan which was found after her 1997 accident and that her restricted duty has continued since
that time.
By decision dated July 21, 2011, OWCP denied appellant’s reconsideration request on
the grounds that her request was insufficient to warrant a review of its prior decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.3 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
3

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141 (2007).

2

requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.4 The Board has found that
evidence that repeats or duplicates evidence already in the case record has no evidentiary value.5
ANALYSIS
On July 9, 2011 appellant requested reconsideration of OWCP’s March 9, 2011 decision
which denied her claim for compensation effective June 28, 2010.
Her request for
reconsideration neither alleged nor demonstrated that OWCP erroneously applied or interpreted a
specific point of law. Appellant did not advance a relevant legal argument not previously
considered by OWCP. Thus she is not entitled to a review of the merits of her claim based on
the first and second above-noted requirements under section 10.606(b)(2).
Appellant also did not submit relevant and pertinent new evidence not previously
considered by OWCP. The July 2, 1997 physical therapist report and the July 6, 1998 MRI scan
of the cervical spine were previously of record. Submitting additional evidence that repeats or
duplicates information already in the record does not constitute a basis for reopening a claim.6
The June 27, 2011 medical report from Dr. Oganwu, while new, merely repeats or duplicates
appellant’s February 11, 2011 report regarding her need for light duty. As such, this report is not
relevant and is insufficient to require a merit review of the claim.7
The evidence submitted by appellant did not show that OWCP erroneously applied or
interpreted a specific point of law; advance a relevant legal argument not previously considered
or constitute relevant and pertinent new evidence not previously considered by OWCP. As
appellant did not meet any of the necessary regulatory requirements, the Board finds that she is
not entitled to further merit review.8
On appeal, appellant states that she does not understand what evidence was needed.
However, OWCP clearly advised her that to meet her burden of proof to receive a merit review
she needed to provide relevant and pertinent new evidence not previously considered by OWCP.
Appellant failed to meet her burden of proof.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

4

Id. at § 10.608(b); K.H., 59 ECAB 495 (2008).

5

See Daniel Deparini, 44 ECAB 657 (1993).

6

Id.; James W. Scott, 55 ECAB 606, 608 n.4 (2004).

7

Id.

8

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).

3

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

